DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered.
 Notice of Amendment
	In response to the amendments and remarks December 2, 2021, amended claims 1, 4 and 6 is acknowledged.  The following new and reiterated grounds of rejection are set forth:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0079519 to Sung et al. 
In regard to claim 1, Sung et al. disclose an imaging apparatus, comprising: a sheath 210; an imaging element 240 disposed in the sheath; an ancillary channel 216b having at least a portion of a surface in common with the sheath, wherein the ancillary channel is separate from the imaging element; and a tissue retrieval device 220 disposed in the ancillary channel, the tissue retrieval device configured to be deployable and retractable via the ancillary channel (See Figs. 4a-b and paragraphs 0073-0075). 
In regard to claim 2, Sung et al. disclose an imaging apparatus, wherein the ancillary channel is alongside of the sheath (See Figs. 4a-b and paragraphs 0073-0075).
In regard to claim 3, Sung et al. disclose an imaging apparatus, wherein the imaging element is disposed in a portion of the sheath associated with a distal exit of the ancillary channel (See Figs. 4a-b and paragraphs 0073-0075).
In regard to claim 4, Sung et al. disclose an imaging apparatus, wherein the tissue retrieval device is configured to be introducible and removable via the ancillary channel (See Figs. 4a-b and paragraphs 0073-0075).
In regard to claim 5, Sung et al. disclose an imaging apparatus, further comprising an actuation translator coupled to the imaging element, the actuation translator configured to rotate and translate the imaging element (See Figs. 4a-b and paragraphs 0073-0075, 0077).
In regard to claim 7, Sung et al. disclose an imaging apparatus, further comprising an inflatable balloon 230 associated with the sheath, the inflatable balloon configured to be inflatable via the sheath (See Figs. 5a-b and paragraphs 0080-0084).
In regard to claim 9, Sung et al. disclose an imaging apparatus, further comprising one or more registration markers associated with the sheath, the one or more registration markers configured to provide contrast to two or more imaging modalities (see paragraphs 0007 and 0096).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0079519 to Sung et al. in view of U.S. Patent Application Publication No. 2013/0281844 to Karino et al.  
In regard to claim 6, Sung et al. disclose an imaging apparatus comprising an actuation translator configured to rotate and translate the imaging element 240 (see 
Response to Arguments
Applicant failed to address the rejections made in view of Sung et al. (U.S. Patent Application Publication No. 2017/0079519).  The claims stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0079519 to Sung et al. as previously presented in the Office Actions mailed November 24, 2020 and June 2, 2021.
Applicant’s arguments with respect to claim(s) 6 have been considered but are moot in view of the new grounds of rejection.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
1/6/2022